The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Calvin Cheng on 08/11/2021.
The application has been amended as follows: 
1.	(currently amended) An electronic device, comprising:
	a radio frequency system, configured to communicate with a radio frequency reader;	tangible, non-transitory storage, comprising configuration adjustment logic that comprises machine-readable instructions that associate a set of settings for the radio frequency system with at least one housing of an electronic device; and
	a processor configured to: 
	determine an identity of the at least one housing of the electronic device; 
	receive at least one 
		apply the at least one 

2.	(currently amended) The electronic device of claim 1, wherein the processor is configured to: 
	re-determine the identity of the at least one housing of the electronic device;
	re-receive the at least one 


3.	(previously presented) The electronic device of claim [[37]] 17, wherein the processor is configured to re-determine the identity of the at least one proximate accessory upon determining that the at least one proximate accessory is replaced or removed.

4.	(previously presented) The electronic device of claim 2, wherein the processor is configured to re-determine the identity of the at least one housing upon power up of the electronic device.

5.	(currently amended) The electronic device of claim [[37]] 17, wherein the processor is configured to re-determine the identity of the at least one proximate accessory at a periodic interval.

6.	(original) The electronic device of claim 1, wherein the configuration adjustment logic comprises a lookup table (LUT).

7-8.	(canceled)

9.	(previously presented) The electronic device of claim 1, wherein the set of settings comprise a frame delay time (FDT) setting.

10-14.	(canceled)  

15.	(original) The electronic device of claim 1, wherein the electronic device comprises a watch.

16.	(canceled)

17.	(currently amended) An electronic device, comprising:
a radio frequency system, configured to communicate with a radio frequency reader;
tangible, non-transitory storage, comprising configuration adjustment logic that comprises machine-readable instructions that associate a set of settings for the radio frequency system with at least one housing of an electronic device and associate a new set of settings for the radio frequency system with at least one proximate accessory ; and
a processor configured to: 
determine an identity of the at least one housing of the electronic device;
receive at least one setting from the set of settings that is associated with the identity of the at least one housing;
apply the at least one setting to the radio frequency system;
determine an identity of the at least one proximate accessory; 
select the new set of settings that is associated with the identity of the at least one proximate accessory; and
apply the new set of settings to the radio frequency system.

18.	(canceled)

19.	(currently amended) The electronic device of claim 1, wherein the processor is configured to [[:]] determine the identity of the at least one housing of the electronic device based upon information that is statically stored in the electronic device’s firmware or other storage.

20.	(currently amended) The electronic device of claim [[37]] 17, wherein the processor is configured to [[:]] determine the identity of the at least one proximate accessory of the electronic device based upon a signal provided by the at least one proximate accessory to the electronic device.



22-34.	(canceled)

35.	(currently amended) A radio frequency system, configured to:
receive a set of settings associated with a housing of an electronic watch associated with the radio frequency system, wherein the housing encloses interior components of the electronic watch, wherein the set of settings are configured to counteract an impact of the housing on communications of the radio frequency system; 
communicate with a radio frequency reader using the set of settings;
apply a new set of settings associated with a watch band of the electronic watch associated with the radio frequency system new set of ; and
communicate with a radio frequency reader using the new set of settings.

36-39.	(canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641